Harvey, J.
(concurring specially): Broadly speaking, the record before us presents the question, which was properly raised in the trial court, of the sufficiency of the evidence. On this point we are all agreed that the trial court had ample evidence before it to sustain its judgment. There is presented, also, the question first raised in this court of whether the district court on the appeal that was taken from the probate court had jurisdiction of the subject matter of the action. I concur in the holding that the district court did have such jurisdiction. The statute (G. S. 1943 Supp. 59-2405) states what is required to be done by one who desires to appeal from the probate court to the district court as follows:
“Requisites. To render the appeal effective: (1) The appellant shall serve upon the adverse party or his attorney of record, or upon the probate judge for the adverse party, a written notice of appeal specifying the order, judgment, decree, or decision appealed from, and file such notice of appeal in the probate court with proof of service thereof verified by his affidavit. (2) The appellant, other than the state or municipality or a fiduciary appealing on behalf of the estate, shall file in the probate court a bond in such sum and with such sureties as may be fixed and approved by the probate court, conditioned that he will without unnecessary delay prosecute the appeal and pay all sums, damages, and costs that may be adjudged against him. (3) Whenever a party in good faith gives due notice of appeal and omits through mistake to do any other act necessary to perfect the appeal, the district court may permit an amendment on such terms as may be just.”
The abstract before us shows that the appellants gave the notice of appeal required by this section of the statute and filed the same in the probate court, together with an affidavit of the proof of such service, and gave the bond required by the statute in the sum required by the probate court, which bond was duly approved by the court. This is all the statute required them to do. In my judgment this court would not be justified in holding that what they did was insufficient.
In none of our decisions prior to In re Estate of Grindrod (158 Kan. 345, 148 P. 2d 278), was the above statute involved. What I said in a specially concurring opinion in Shively v. Burr, 157 Kan. 336, 139 P. 2d 401, quoted in the partially dissenting opinion of the *20Chief Justice herein, was said with reference to the original jurisdiction of the probate court. That was the principal question involved in that case, as it was also in Foss v. Wiles, 155 Kan. 262, 124 P. 2d 438, and in each of the other cases listed by the Chief Justice. There was no decision in any of those cases of what an appellant had to do in order to appeal from the probate court to the district court. The question was not at issue in any of those cases. In my judgment the court would not be justified in holding that anything that was said in any of those cases had the effect of nullifying the statute above quoted.
The fact that the legislature passed an act requiring the review of a proceedings before the corporation commission to be heard upon the record made before the commission, and also passed a similar act with respect to proceedings before the workmen’s compensation commission, indicate that when such procedure is to be followed the legislature is to make provision therefor. Until the legislature does so with respect to the probate proceedings we should follow the procedure which the legislature has made.